Citation Nr: 0106828	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for paranoid type 
schizophrenia, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disability.  

3.  Whether clear and unmistakable error is contained in the 
rating decision of 
May 11, 1944.  


REPRESENTATION

Appellant represented by:	The veteran's spouse


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran had active service from May 1942 to April 1943.  

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Fort Harrison, Montana, Regional Office 
(RO).  The veteran was afforded a hearing before a member of 
the Board in June 1999 pertinent to the issues of entitlement 
to an increased evaluation for paranoid type schizophrenia 
and a total disability rating by reason of individual 
unemployability due to service-connected disability.

A rating decision of August 1995 denied the claim that clear 
and unmistakable error was contained in the rating decision 
of May 11, 1944.  A notice of disagreement as to that action 
was filed in September 1995.  Following the Board's June 1999 
hearing, the RO issued a statement of the case regarding the 
issue of whether clear and unmistakable error is contained in 
the rating decision of May 11, 1944.  In July 1999, a 
substantive appeal was received.  Accordingly, that issue is 
also before the Board.      


REMAND

This case was before the Board in August 1999, at which time 
the case was remanded to the RO for additional development.  
Subsequently, a motion for another Board hearing was made, 
and that motion has been approved.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule a hearing for 
the veteran in accordance with the 
request.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

